                                                                                                       FILED
                                                                                              2019 Mar-26 PM 03:18
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                    JASPER DIVISION

  ELTON ASHCRAFT,                                )
                                                 )
           Plaintiff,                            )
                                                 )
  v.                                             )   Case Number: 6:17-cv-02170-JHE
                                                 )
  COMMISSIONER OF SOCIAL                         )
  SECURITY ADMINISTRATION,                       )
                                                 )
           Defendant.                            )


                                MEMORANDUM OPINION 1

       Plaintiff Elton Ashcraft (“Ashcraft”) seeks review, pursuant to 42 U.S.C. § 405(g), § 205(g)

of the Social Security Act, of a final decision of the Commissioner of the Social Security

Administration (“Commissioner”), denying his application for a period of disability, disability

insurance benefits (“DIB”), and supplemental security income (“SSI”). (Doc. 1). Ashcraft timely

pursued and exhausted his administrative remedies. This case is therefore ripe for review under 42

U.S.C. §§ 405(g), 1383(c)(3). The undersigned has carefully considered the record and, for the

reasons stated below, the Commissioner’s decision is REVERSED AND REMANDED.

                              I. Factual and Procedural History

       On February 12, 2015, Ashcraft filed an application for a period of disability and DIB, as

well as an application for SSI. (Tr. 186-92). In both applications Ashcraft alleged disability

beginning January 16, 2015. (Id.). These claims were initially denied on June 19, 2015. (Tr. 133-

42). Thereafter, Ashcraft filed a written request for a hearing on July 16, 2015. (Tr. 143-44).



       1
         In accordance with the provisions of 28 U.S.C. § 636(c) and Federal Rule of Civil
Procedure 73, the parties have voluntarily consented to have a United States Magistrate Judge
conduct any and all proceedings, including trial and the entry of final judgment. (Doc. 9).
Ashcraft, represented by counsel, appeared and testified at a hearing before an Administrative Law

Judge on August 23, 2016. (Tr. 79-100). After the hearing, the ALJ denied Ashcraft’s claim on

February 7, 2017. (Tr. 65-74). Ashcraft sought review by the Appeals Council, but it declined his

request on October 31, 2017. (Tr. 1-6). On that date, the ALJ’s decision became the final decision

of the Commissioner.     On December 26, 2017, Ashcraft initiated this action. (See doc. 1).

       Ashcraft was fifty-nine-years-old when he allegedly became disabled, and sixty-one-years-

old at the time of the Commissioner’s decision. (Tr. 65-74, 85, 186). He has a high school

education and past relevant work experience as a salesclerk, store laborer, assistant grocery

manager, and construction worker. (Tr. 87-90, 98). Ashcraft alleges he is disabled due to a gastric

ulcer with perforation, bile leak, common bile duct obstruction, abdominal pain, low back pain,

right shoulder pain, and depression. (Tr. 86, 92-95, 206).

                                     II. Standard of Review 2

       The court’s review of the Commissioner’s decision is narrowly circumscribed. The

function of this Court is to determine whether the decision of the Commissioner is supported by

substantial evidence and whether proper legal standards were applied. Richardson v. Perales, 402

U.S. 389, 390 (1971); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). This Court must

“scrutinize the record as a whole to determine if the decision reached is reasonable and supported

by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

Substantial evidence is “such relevant evidence as a reasonable person would accept as adequate

to support a conclusion.” Id. It is “more than a scintilla, but less than a preponderance.” Id.



       2
         In general, the legal standards applied are the same whether a claimant seeks DIB or SSI.
However, separate, parallel statutes and regulations exist for DIB and SSI claims. Therefore,
citations in this opinion should be considered to refer to the appropriate parallel provision as
context dictates. The same applies to citations for statutes or regulations found in quoted court
decisions.
                                                  2
       This Court must uphold factual findings supported by substantial evidence. “Substantial

evidence may even exist contrary to the findings of the ALJ, and [the reviewing court] may have

taken a different view of it as a factfinder. Yet, if there is substantially supportive evidence, the

findings cannot be overturned.” Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991). However,

the Court reviews the ALJ’s legal conclusions de novo because no presumption of validity attaches

to the ALJ’s determination of the proper legal standards to be applied. Davis v. Shalala, 985 F.2d

528, 531 (11th Cir. 1993). If the court finds an error in the ALJ’s application of the law, or if the

ALJ fails to provide the court with sufficient reasoning for determining the proper legal analysis

has been conducted, it must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F.2d 1143,

1145-46 (11th Cir. 1991).

                            III. Statutory and Regulatory Framework

       To qualify for disability benefits and establish his or her entitlement for a period of

disability, a claimant must be disabled as defined by the Social Security Act and the Regulations

promulgated thereunder. 3 The Regulations define “disabled” as “the inability to do any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve (12) months.” 20 C.F.R. § 404.1505(a). To establish entitlement to disability

benefits, a claimant must provide evidence of a “physical or mental impairment” which “must

result from anatomical, physiological, or psychological abnormalities which can be shown by

medically acceptable clinical and laboratory diagnostic techniques.” 20 C.F.R. § 404.1508.

       The Regulations provide a five-step process for determining whether a claimant is



       3
        The “Regulations” promulgated under the Social Security Act are listed in 20 C.F.R. Parts
400 to 499.

                                                 3
disabled. 20 C.F.R. § 404.1520(a)(4)(i-v). The Commissioner must determine in sequence:

       (1)    whether the claimant is currently employed;
       (2)    whether the claimant has a severe impairment;
       (3)    whether the claimant’s impairment meets or equals an impairment listed
              by the [Commissioner];
       (4)    whether the claimant can perform his or her past work; and
       (5)    whether the claimant is capable of performing any work in the national
              economy.

Pope v. Shalala, 998 F.2d 473, 477 (7th Cir. 1993) (citing to the formerly applicable C.F.R.

section), overruled on other grounds by Johnson v. Apfel, 189 F.3d 561, 562-63 (7th Cir. 1999);

accord McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “Once the claimant has satisfied

steps One and Two, she will automatically be found disabled if she suffers from a listed

impairment. If the claimant does not have a listed impairment but cannot perform her work, the

burden shifts to the [Commissioner] to show that the claimant can perform some other job.” Pope,

998 F.2d at 477; accord Foote v. Chater, 67 F.3d 1553, 1559 (11th Cir. 1995). The Commissioner

must further show such work exists in the national economy in significant numbers. Id.

                        IV. Findings of the Administrative Law Judge

       After consideration of the entire record and application of the sequential evaluation

process, the ALJ made the following findings:

       At Step One, the ALJ found Ashcraft met the insured status requirements of the Social

Security Act through December 31, 2017, and that Ashcraft had not engaged in substantial gainful

activity from his alleged onset date of January 16, 2015. (Tr. 67). At Step Two, the ALJ found

Ashcraft has the following severe impairments: peptic ulcer and back pain. (Id.). At Step Three,

the ALJ found Ashcraft did not have an impairment or combination of impairments that meets or

medically equals one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr.

68).



                                                4
        Before proceeding to Step Four, the ALJ determined Ashcraft’s residual functioning

capacity (“RFC”), which is the most a claimant can do despite his impairments. See 20 C.F.R. §

404.1545(a)(1). The ALJ determined that Ashcraft had the RFC to perform light work as defined

in 20 C.F.R. 404.1567(b) and 416967(b), and Ashcraft could occasionally push/pull and do

overhead reaching with the upper right extremity; he could do frequent reaching, handling, and

fingering with the right upper extremity; he should do no climbing of ladders, ropes, or scaffolds,

but could occasionally climb stairs or ramps; he could occasionally balance, crouch, crawl, or

stoop; he should avoid concentrated exposures to heat, cold, and vibrations; he should avoid all

hazardous machinery and unprotected heights. (Tr. 69-73).

        At Step Four, the ALJ determined Ashcraft is capable of performing his past relevant work

as an assistant grocery manager and sales clerk. (Tr. 73). Accordingly, there was no need to

proceed to Step Five, and the ALJ determined Ashcraft was not disabled and denied Ashcraft’s

claim. (Id.).

                                             V. Analysis

        Although the court may only reverse a finding of the Commissioner if it is not supported

by substantial evidence or because improper legal standards were applied, “[t]his does not relieve

the court of its responsibility to scrutinize the record in its entirety to ascertain whether substantial

evidence supports each essential administrative finding.” Walden v. Schweiker, 672 F.2d 835, 838

(11th Cir. 1982) (citing Strickland v. Harris, 615 F.2d 1103, 1106 (5th Cir. 1980)). The court,

however, “abstains from reweighing the evidence or substituting its own judgment for that of the

[Commissioner].” Id. (citation omitted).

        Ashcraft challenges the Commissioner’s decision on two specific grounds, contending the

ALJ erred: (1) when he found Ashcraft could perform his past relevant work as an assistant



                                                   5
manager and sales clerk because the ALJ failed to consider the jobs together as a “composite job;”

and (2) by finding Ashcraft’s pain and fatigue not disabling. (Doc. 13 at 11-16).

    A. The ALJ Failed to Consider Whether Ashcraft’s Past Relevant Work Was a
       “Composite Job” and Whether Ashcraft Could Perform His Previous Work as
       Actually Performed

       When considering whether a claimant can return to past work, the ALJ must (1) consider

all the duties of the past relevant work and (2) evaluate the claimant’s ability to perform the duties

in light of his impairments. Lucas v. Sullivan, 918 F.2d 1567, 1574 n.3 (11th Cir. 1990). The

burden is on the claimant to show that he can no longer “perform his past kind of work, not that he

merely [is] unable to perform a specific job he held in the past.” Jackson v. Bowen, 801 F.2d 1291,

1293 (11th Cir. 1986) (citing 20 C.F.R. §§ 404.1520(e), 416.920(e) (1986)). When a claimant’s

prior job involved functional demands and duties significantly in excess of those generally required

for that type of work by employers in the national economy, it is not enough for the claimant to

show that he cannot perform the demands and duties actually involved in the job. Instead, he must

show that he cannot perform the functional demands and job duties of the position generally

required by employers nationwide. Jackson, 801 F.2d at 1293-94; SSR 82-61, 1982 WL 31387

(Jan. 1, 1982).

       Ashcraft contends the ALJ erred when he found Ashcraft could return to his past work as

an assistant grocery store manager and sales clerk because they were “composite jobs” that

included duties beyond his RFC. (Doc. 13 at 11-13). A composite job is one that has “significant

elements of two or more occupations and, as such, [has] no counterpart in the DOT.” SSR 82-61,

1982 WL 31387 at *2. Past relevant work may qualify as a composite job “if it takes multiple

DOT occupations to locate the main duties of the [past relevant work] as described by the

claimant.” Program Operations Manual System (“POMS”) DI 25005.020. Notably, when the



                                                  6
claimant’s previous work qualifies as a composite job the standard changes, and the ALJ must

consider the particular facts of the individual case to consider whether the claimant can perform

his previous work as actually performed. See SSR 82-61 at *2 (emphasis added).

       On his disability report, Ashcraft indicated he worked forty hours a week in “retail

management” from January 2000 to January 2015. (Tr. 207). Ashcraft described his tasks as

walking for four hours, standing for four hours, and siting for one hour; frequently lifting ten

pounds. (Tr. 208). Ashcraft indicated the heaviest weight he lifted as sixty-five pounds, but stated

he only handled large objects for about half an hour per day. (Id.).      At the hearing, Ashcraft

testified that his work as an assistant grocery store manager was “very, very strenuous” and,

“[e]ven though it was a management job, required him to perform physical tasks, including

stocking, unloading trucks, helping on the register and other duties. (Tr. 89). Ashcraft also

testified that his part-time work at Dollar General as “sales clerk” included both stocking and

cashier-type work. (Tr. 88). He further testified that his last day at Dollar General was January

10, 2015, and that on January 16, 2015, he had to go to the emergency room and ended up staying

in the hospital for eight weeks. (Id.). Ashcraft’s testimony suggests that his duties in these

positions may have exceeded the exertional demands of light work activity.

       For Ashcraft to prove that his past relevant work as an assistant grocery store manager was

a composite job, involving tasks as both an assistant manager and a store laborer, Ashcraft must

prove that the non-management physical demands were “main duties” of his position as an

assistant grocery store manager. The VE classified Ashcraft’s previous work as an assistant

grocery store manager as DOT code 189.167-018 “Management Trainee (any industry),” which

defines the position as follows:

       Performs assigned duties, under direction of experienced personnel, to gain
       knowledge and experience required for promotion to management positions:

                                                 7
       Receives training and performs duties in several departments, such as credit,
       customer relations, accounting, or sales, to become familiar with line and staff
       functions, operations, management viewpoints, and company policies and practices
       that affect each phase of business. Observes experienced workers to acquire
       knowledge of methods, procedures, and standards required for performance of
       departmental duties. Workers are usually trained in functions and operations of
       related departments to facilitate subsequent transferability between departments
       and to provide greater promotional opportunities. May be required to attend
       company-sponsored training classes.

It is apparent that the definition for “Management Trainee (any industry)” does not cover the main

duties Ashcraft described when testifying about his assistant grocery store manager job. (Tr. 89).

To the contrary, it appears a person would need to look to the store laborer job, which includes

distributing products within the establishment, conveys items and materials from receiving, sorts

and places materials or items on racks, shelves or bins according to a predetermined sequence,

etc., see DOT 922.687-058, to find significant elements of Ashcraft’s job as an assistant grocery

store manager. 4

       Despite Ashcraft’s testimony, the ALJ did not address whether Ashcraft’s past work as an

assistant grocery store manager and a sales clerk were composite jobs. This action will be

REMANDED for the ALJ to consider whether Ashcraft’s previous work as an assistant grocery

store manager and a sales clerk qualify as composites jobs, and, if so, to apply the proper standard

to determine if Ashcraft can perform his past relevant work.

    B. The ALJ Properly Applied the Eleventh Circuit Pain Standard

       Ashcraft also argues the ALJ erred during his evaluation of Ashcraft’s subjective

complaints of pain and fatigue. (Doc. 13 at 14-16). When a claimant attempts to establish a

disability through subjective complaints of pain or other symptoms, he or she is required to show:




       4
          This same analysis applies to Ashcraft’s work as a “sales clerk” at Dollar General where
his testimony shows he performed both stocking and cashier type work. (Tr. 88).
                                                 8
(1) evidence of an underlying medical condition, and either (2) objective medical evidence that

confirms the severity of the alleged pain or other symptoms arising from that condition, or (3) that

the objectively determined medical condition is of such a severity that it can reasonably be

expected to give rise to the alleged pain or other symptoms. See 20 C.F.R. §§ 404.1529(a), (b),

416.929(a), (b); Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002).

       Here, the ALJ recognized Ashcraft’s underlying medical impairments and found that

although Ashcraft’s “medically determinable impairments could reasonably be expected to cause

the alleged symptoms,” his “statements concerning the intensity, persistence and limiting effects

of these symptoms are not entirely consistent with the medical evidence and other evidence in the

record . . . .” (Tr. 71). As required, the ALJ clearly articulated reasons for finding Ashcraft’s

complaints of disabling pain and fatigue not consistent with the record. Ashcraft complained of

back pain since at least 2011. (Tr. 771-77).     On January 16, 2015, Ashcraft presented to the

emergency room with increasing abdominal pain.          (Tr. 418).   Treating physicians initially

determined Ashcraft to have gallstones and scheduled a laparoscopy cholecystectomy for the next

day. (Tr. 704-06, see 414-702). Upon starting the surgical procedure, doctors observed a leading

duodenal ulcer with a walled off abscess, requiring open surgery. (Id.). Continuing to decline

post-surgery, Ashcraft underwent a second operation on January 23, 2015, to correct a

subdiapragmatic hypoalbuminemia. (Id.). With slow progress, Ashcraft was moved out of

intensive care on January 29, 2015, and began tolerating some food. (Id.). Due to pain, Ashcraft

refused physical therapy. (Id.). Ashcraft then developed pneumonia, which complicated his

recovery. (Id.). By March 12, 2015, laboratory testing showed sufficient improvement for

Ashcraft to be discharged. (Id.). Ashcraft presented to the emergency room for abdominal pain

on May 10, 2015, and a CT performed on May 11, 2015 indicated no evidence of biliary



                                                 9
obstruction or recurrent bile lead and no other acute intraabdominal or pelvic finding. (Tr. 800-

01, 867).

         At the request of the state agency, on June 2, 2015, Dr. Hirenkumar Jani consultatively

examined Ashcraft. (Tr. 761-66). Dr. Jani noted Ashcraft’s complaints of back pain, abdominal

pain, and numbness in the right hand and fifth finger. (Tr. 762). On examination, Ashcraft was

5’10” in height and weighed 151 pounds, with a blood pressure of 109/66. (Tr. 763). Dr. Jani

noted an essentially normal examination as to eyes, ears, nose, throat, neck, chest, heart, and lungs.

(Tr. 764).    He noted the abdominal scar was well-healed, with positive bowel sounds, no

hepatosplenomegaly5 or masses palpated. (Id.).        Ashcraft could heel-toe walk, and there was no

evidence of any muscle spasm, localized tenderness, or crepitation and handgrip. (Tr. 765). There

was no abnormality noted in the sensory exam or reflexes. (Id.). Dr. Jani’s diagnostic assessment

included mid-back pain, chronic abdominal pain, and tingling and numbness in the right ring and

little finger, etiology unknown, with good grip. (Id.). Dr. Jani opined that Ashcraft could walk

and stand at least six hours with no restrictions, could sit with no restrictions, and required no

assistive device. (Id.). Dr. Jani further opined that Ashcraft could lift fifty pounds frequently and

one hundred pounds occasionally with no postural, manipulative, or environmental restrictions.

(Id.).

         June 25, 2015 x-rays confirmed a moderate amount of AC joint arthritis in Ashcraft’s

shoulder with a probable rotator cuff tear. (Tr. 813). Dr. Robert Sorrell noted significant limitation

in the motion of Ashcraft’s shoulder and a marked amount of weakness. (Id.). Dr. Sorrell wanted

to attempt to repair the shoulder, and Ashcraft said he would call Dr. Sorrell if he decided to repair




         5
        Hepatosplenomegaly is a disorder where both the liver and spleen swell beyond their
normal size. See www.healthline.com/health/hepatosplenomegaly
                                                 10
the shoulder. (Id.). After further discussion, Ashcraft told Dr. Sorrell he wanted to have surgery.

(Id.). They also discussed an injection, which Ashcraft declined. (Id.). Dr. Sorrell prescribed

Flexeril for muscle spasms, but declined Ashcraft’s request for pain medicine and made a plan to

contact a pain management specialist instead. (Id.). X-rays of Ashcraft’s cervical spine indicated

mild arthritis at C5-C6 and C6-C7. (Id.).

       On February 9, 2016, Ashcraft presented to the emergency room complaining of abdominal

pain and pleural fluid. Again, CT scans and laboratory testing yielded negative results. Ashcraft

was discharged with medication and instructions to make a follow-up appointment. (Tr. 767-70,

855-66).

       In his brief, Ashcraft points to his weight loss after having gastric issues and subjective

complaints of stomach pain due to scar tissue from surgery. (Doc. 13 at 15). He asserts he has

arthritis and a probable rotator cuff tear. (Id.). He points to his testimony that when he left work

in January 2015, he was missing work at least one day a week because of fainting spells and pain,

and, later that month, ended up in the hospital for eight weeks where he had several gastric

procedures. (Id. at 16). Ashcraft also complains of pain, fatigue, and nausea since his surgery.

(Id.). Ashcraft asserts that the consultative examiner, Dr. Hirenkumar Jani “does not discredit

these symptoms alleged by plaintiff.” (Id.).

        The ALJ found that Ashcraft’s subjective complaints were not entirely consistent with the

medical and other evidence in the record and clearly articulated his reasoning. (Tr. 71). Initially,

the ALJ found sufficient, objective medical evidence to support that Ashcraft experiences some

pain resulting from his degenerative disc disease in his thoracic and cervical spine. (Id.). Pointing

to the MRIs and x-rays indicating arthritis and mild degenerative joint disease as well as minimal

treatment despite continued complaints, the ALJ found the severity of the complaints inconsistent



                                                 11
with the objective evidence. (Id.). The ALJ further noted that Dr. Hirenkumar Jani’s examination

showed that Ashcraft had 5/5 motor strength bilaterally in all extremities, and Dr. Jani opined that

Ashcraft could walk and stand for at least six hours without restriction, sit without restriction, lift

fifity pounds frequently, and had no manipulative or environmental restrictions. (Tr. 72, 763-65).

           Additionally, the ALJ noted that the medical record shows that Ashcraft is “status post

peptic ulcer.” (Id.). Despite Ashcraft’s continued complaints of pain, the record notes that the

condition is resolved. (Id.). Dr. Jani observed Ashcraft’s abdomen was not tender and his scar

from gastric surgery was well-healed with no external signs or abnormalities. (Tr. 70-71, 764).

The ALJ also considered that CT scans and laboratory testing in February 2016, yielded negative

results. (Tr. 71, 855-66). The ALJ stated that he fully considered Ashcraft’s complaints of pain

by assessing only light work with additional restrictions. 6 (Tr. 72).

       The ALJ did not err when he considered Ashcraft’s subjective complaints of pain. The

ALJ properly considered the combination of Ashcraft’s mild degenerative disc disease, the status

post peptic ulcer, and the non-severe arthritis of the rotator cuff by placing additional specific

restrictions on the “light work” RFC, and his reasoning is supported by substantial evidence. (Tr.

69, 72).

                                           VI. Conclusion

       For the reasons set forth herein, and upon careful consideration of the administrative record



       6
          Ashcraft argues the ALJ erred because the evidence, specifically Dr. Jani’s examination
and opinion, does not “discredit” his alleged symptoms. (Doc. 13 at 16). As articulated above,
this is not the correct standard, and the ALJ articulated his reasons for finding Ashcraft’s
complaints inconsistent with the record. Additionally, although doctors noted Ashcraft was
“thin” and “need[ed] to gain weight” in April 2015, those same doctors noted Ashcraft was
“well-developed.” (Tr. 793-94). Furthermore, records indicate that Ashcraft went from
weighing 145 and 149 pounds in April 2015 to weighing 160 pounds in February 2016. (Tr.
793-94, 856). At the time of briefing in July 2018, Ashcraft asserted he weighed 165 to 170
pounds.
                                                  12
and memoranda of the parties, the decision of the Commissioner of Social Security denying

Ashcraft’s claim for a period of disability, DIB, and SSI is REVERSED and REMANDED for

further proceedings consistent with this opinion.

       DONE this 26th day of March, 2019.



                                             _______________________________
                                             JOHN H. ENGLAND, III
                                             UNITED STATES MAGISTRATE JUDGE




                                                13
